Citation Nr: 0411473	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-10 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a head 
injury, including organic brain disease with memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service from October 1963 to June 1967 
and from August 1968 to October 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The veteran is claiming service connection for residuals of a 
head injury, including organic brain trauma and memory loss 
from a head injury in a 1966 motor vehicle accident (MVA).  
An investigation of the accident determined that his injuries 
were incurred in the line of duty and not as a result of his 
own willful misconduct.  

Previously, in September 1992, the RO denied the veteran's 
claim for service connection for residuals of the accident, 
including a concussion and laceration to his left jaw, 
because he failed to report to a VA examination and there was 
no medical evidence of current disability.  And on appeal, in 
November 1996, the Board also denied the claim as not well 
grounded since a May 1995 VA examination had found no 
residuals of a prior closed-head injury.

Also, in June 1995 the RO denied an October 1994 claim for 
service connection for a psychiatric disorder because there 
was insufficient evidence that it was related to service.  

The veteran's March 2000 claim for service connection for a 
"mental" disorder was clarified in a December 2000 letter 
from his representative describing it as a claim for service 
connection for residuals of a head injury to include organic 
brain disease with memory loss.  In October 2001, the RO 
denied his claim because there was insufficient evidence to 
establish that his disability was incurred during or caused 
by some event or experience in service.  After reviewing 
additional medical records from Harvard Vanguard Medical 
Associates, in February 2002, the RO issued another rating 
decision continuing its denial of the veteran's claim and 
this appeal ensued.  

Since both the 1991 and 2000 claims relate to residuals, 
including memory loss, of a head injury that the veteran 
claims to have suffered as a result of the 1966 accident, the 
Board will treat the 2000 claim as a petition to reopen under 
38 U.S.C.A. §5108 (West 2002).

Because new and material evidence has been submitted to 
reopen the claim, it will be adjudicated de novo, but only 
after the claim is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran was notified in November 1996 of the Board's 
decision denying service connection for residuals of a 
concussion.  

2.  Some of the additional evidence received since that 
November 1996 denial, however, was not previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The November 1996 decision of the Board that denied 
service connection for residuals of a head injury is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100(a), 
20.1104, 20.1105, (2003).  

2.  The evidence received since the November 1996 decision is 
new and material and, therefore, sufficient to reopen this 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA 
notice by letter of May 2003, which was after the RO's denial 
in February 2002.  This was not in accordance with the 
holding in Pelegrini.  Nevertheless, assuming, without 
conceding, the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error first and foremost because the 
Board is reopening the claim anyway, regardless, and 
directing further development of it by the RO before actually 
adjudicating it on the merits.

While the Court did not address whether, and, if so, how, the 
Secretary of VA can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show the lack of a pre-RO decision notice was 
not prejudicial to the appellant.  Id. at 422 ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-RO-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as nullify the notice of disagreement 
and substantive appeal that were filed by the appellant to 
perfect the appeal to the Board.  This would be an absurd 
result, and as such it is not a reasonable construction of 
section 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).

In reviewing the RO determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially 
since an RO determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, 
a claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
RO decision is appealed to the Board.  Rather, it is only 
after a decision of either the RO or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553, 
564 (1996); Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993); cf. 38 C.F.R. § 20.1102 (2003) (error or defect in 
decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision").

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the veteran in the RO's May 
2003 letter was not given prior to the RO's adjudication of 
the claim, the veteran has been provided with every 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  In June 2003, 
the veteran, in his statement in support of his claim (VA 
Form 21-4138), stated that the RO had all the information 
regarding his claim and he had nothing to add to it.  In a 
March 2004 letter to the Board, he again stated that he had 
no additional evidence.  Therefore, notwithstanding 
requirements of Pelegrini as to the timing of the VCAA 
notification, deciding this appeal is not prejudicial error 
to him.  And as alluded to earlier, this is especially true 
since his claim will be reopened and further developed.

The Court also held in Pelegrini that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the May 2003 VCAA notice letter that 
was provided to the appellant does not contain the precise 
language specified by the Pelegrini Court in its description 
of the "fourth element" of the VCAA notification 
requirement, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  Moreover, in a recent precedent 
opinion of VA's General Counsel it was held that the language 
in Pelegrini stating that VA must request all relevant 
evidence in the claimant's possession was dictum and, thus, 
not binding.  See VAOGC 1-2004 (Feb. 24, 2004) (the Court's 
statements in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA).  The Board is bound by the 
precedent opinions of the General Counsel, as chief legal 
officer for the Department.  38 U.S.C.A. § 7104(c).



With respect to the VCAA letter of May 2003, the veteran was 
requested to respond within 30 days.  38 C.F.R. § 3.159(b)(1) 
(2003) was recently invalidated by the U.S. Court of Appeals 
for the Federal Circuit in Paralyzed Veterans of America 
(PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. September 2003).  The offending regulatory language 
suggested that an appellant must respond to a VCAA notice 
within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision was invalid because it was 
inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may indeed make a 
decision on a claim before the expiration of the one-year 
VCAA notice period.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)).  The effective 
date of that provision is November 9, 2000, the date of 
enactment of the VCAA.  Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(c)).  The new law does 
not require VA to send a new notice to claimants.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), VA outpatient treatment (VAOPT) records, and 
private medical records from Harvard Vanguard Medical 
Associates.  The RO also requested and obtained a 
VA examination in November 2000.  Furthermore, although 
offered, the veteran declined his opportunity for a hearing 
to provide oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a) (2003).  He twice stated that he had no 
additional evidence to submit.

Under these circumstances, there is no legitimate reason for 
not proceeding by reopening the claim and further developing 
the evidence.

Factual Background

There are no medical records available relating to the April 
1966 motor vehicle accident (MVA) in question.  However, an 
October 1966 investigative report indicated that the veteran 
sustained a concussion and laceration to his left jaw as a 
result of the collision.  His prognosis was determined to be 
good.  It was estimated that he would be able to return to 
duty in one week.  The April 1966 police accident report 
indicated that he suffered a broken right arm, leg, and, foot 
and lacerations about the body.  There was no mention of head 
injury in the police report.  The driver of the other vehicle 
was killed in the accident.

The service medical records (SMRs) are negative for any 
follow-up treatment as a result of the accident.  However, in 
June 1970, the veteran did complain that he had been 
suffering from headaches and dizziness for a little over a 
month.  In August 1970, the SMRs reveal diagnoses of 
inadequate personality and chronic alcoholism.  His discharge 
examination in September 1970 was unremarkable.  

In October 1975, the veteran entered a VA hospital for 
treatment for alcohol dependency.  The hospital records noted 
he was involved in a car accident while in the service and 
lost consciousness.  He claimed that he had been suffering 
from hallucinations, off and on, for three years prior to the 
hospitalization.  

In November 1990, the veteran entered a VA hospital to seek 
treatment for alcohol dependency.  Hospital records indicate 
that he did not suffer from headaches, but did have a history 
of blackouts and tremors.  

In his January 1991 claim, the veteran stated two or three 
people were killed in the 1966 accident and he began drinking 
afterwards because he did not know how to deal with it.  

VA outpatient treatment (VAOPT) records from March 1991 
through October 1991 relate to disabilities other than head 
trauma.

An August 1994 VA hospital discharge record noted that the 
veteran's short-term memory in terms of word recall was below 
average.  His long-term memory, in terms of previous 
presidents, was impaired.  The examiner indicated that there 
seemed to be a slight decrease in the veteran's memory and 
suggested further neuropsychological testing.  

During a March 1994 RO hearing, the veteran's representative 
testified that the veteran was in a severe motor vehicle 
accident in 1966 and that he suffered a concussion and 
lacerations as a result (page 2 of the transcript).  The 
veteran claimed ongoing residuals as a result of the 
concussion, including headaches and memory loss (page 2).  He 
stated he was in the hospital for two or three weeks and then 
began experiencing headaches (page 4).  He also testified 
that after he was discharged from service, he continued to 
have headaches and memory lapses (page 6-7).  The memory 
lapses have prevented him from keeping a job (page 7).  He 
treats the headaches, which have been constant and continual 
through the years, with Tylenol or Excedrin (page 8).  

During a May 1995 neurology VA examination, the veteran 
showed mild finger-to-nose dysmetria and intact rapid 
alternating movements.  The examiner indicated that the 
veteran's history of heavy alcohol abuse explained his 
neurological deficits and that he saw no residuals from a 
prior closed-head injury.

The evidence received since the November 1996 Board decision 
includes a May 1999 record from Harvard Vanguard Medical 
Associates noting that the veteran probably had some brain 
damage from his years of alcohol and drug abuse.

During a November 2000 VA neuropsychology examination, the 
veteran stated that during the 1966 accident he went through 
the windshield and was hospitalized and treated for face, 
neck and head injuries.  He said that he was unable to recall 
the exact events of the accident or the amount of time he 
lost consciousness; however, he believes he was not the same 
person afterwards.  An EEG revealed "abnormal activity in 
the left frontal and temporal regions, suggesting some 
underlying cortical pathology that could have stemmed from 
the blow to the head."  The examiner concluded that the 
veteran "suffered brain insult of serious consequence during 
his tour of duty."  It is not clear from the records whether 
the examiner reviewed the claims file prior to reaching this 
conclusion.  The examiner recommended a head MRI or CT scan 
to provide further information regarding the veteran's 
neurological status.  It is does not appear from the record 
that these tests were ever done.

A December 2000 VAOPT record indicated a serious cognitive 
dysfunction related to the left hemisphere of the brain as 
well as right-sided sensori-motor signs.  The examiner took 
into account the veteran's report of personality and behavior 
changes after the 1966 accident, stating there was "good 
evidence to support diagnosis of traumatic brain injury 
focused on the left and anterior portions of the brain."

Reopening the Claim for Residuals of a Head Injury

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Here, the veteran's initial claim for service connection for 
residuals of a head injury resulting from the 1966 accident 
was denied by the RO in June 1995 and by the Board, on 
appeal, in November 1996.  He did not appeal the Board's 
decision.  Thus, the Board's decision became final and 
binding on him based on the evidence then of record.  See 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.1100 (2003).  Furthermore, this, in turn, means there must 
be new and material evidence since that decision to reopen 
this claim and warrant further consideration of it on a de 
novo basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the Board's November 1996 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc.).  However, since the well-grounded requirement has 
been totally eliminated by the VCAA, the Board need only 
consider whether new and material evidence has been submitted 
to reopen the claim for service connection and, if so, the 
Board then may proceed directly to adjudicate the claim on 
the full merits if VA has fully complied with all 
notification and assistance to the veteran that is mandated 
by the VCAA so that he is not prejudiced.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993);  see also Fossie v. West, 
12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim was received in March 2000, before this 
cutoff date.  Therefore, the amended version of 38 C.F.R. 
§3.156(a), providing a new definition of new and material 
evidence, does not apply to this appeal.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence means evidence not previously submitted 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998). Materiality contemplates evidence that "tend[s] 
to prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim." Evans v. Brown, 9 Vet. App. 273, 284 (1996). 
When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In November 1996, the Board denied the veteran's claim 
because there was no medical evidence of current disability 
due to residuals from the concussion that he had suffered in 
the 1966 accident.  Evidence received since the November 1996 
decision includes VAOPT records from 1999 through 2000; and a 
November 2000 VA examination, which indicate the veteran may 
have residuals of a brain injury from the in-service 
accident.  So this evidence is both new and material to his 
case and, therefore, sufficient to reopen his claim.  See, 
e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).


ORDER

The petition to reopen the claim for service connection for 
residuals of a head injury is granted, subject to the Board's 
further development of the evidence concerning this claim.


REMAND

It is contended, and there is objective clinical evidence of 
record suggesting, that the veteran currently has a 
disability that may be related to his 1966 MVA.  But there 
also is other probative medical evidence of record suggesting 
that his disability is due to unrelated factors-namely, his 
chronic abuse of alcohol and drugs.  So a VA medical opinion 
is needed to reconcile this conflicting evidence because the 
Board cannot make this determination itself.  
38 U.S.C.A. § 5103A(d).  See also Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration: 

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and (c)(2) 
(2003), are fully complied with and satisfied.

2.  Schedule the veteran for a VA examination to 
obtain a medical opinion concerning the cause of 
his organic brain disease with memory loss-and, 
in particular, whether it is at least as likely 
as not these conditions are due to his MVA during 
service in 1966 or, instead, are attributable to 
his chronic abuse of alcohol and drugs.  And to 
facilitate making this important determination, 
have the examiner review the claims file for the 
veteran's pertinent medical history, including 
the medical opinions currently of record both for 
and against the claim.  (Note:  for a quick 
reference, these opinions are mentioned in this 
remand, so a copy of this remand also should be 
provided to the examiner).  Have the examiner 
discuss the rationale of his or her opinion.  

If no opinion can be rendered, explain why this 
is not possible.

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  
If an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

3.  Review the report of the examination to 
ensure it contains a response to the question 
posed.  If not, take corrective action.  
38 C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Then readjudicate the claim based on any 
additional evidence obtained.  If the benefit 
sought remains denied, prepare a supplemental 
statement of the case (SSOC) and send it to the 
veteran and his representative.  Give them time 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



